Appeal by defendant from a judgment of the County Court, Queens County, rendered December 16, 1959, after a jury trial, convicting him of burglary in the second degree, robbery in the first degree, rape in the first degree and assault in the second degree with intent to commit rape, and sentencing him, as a second felony offender, to serve concurrent terms of 15 to 30 years on the burglary count and 40 to 60 years on the robbery count, and concurrent terms of 20 to 40 years on the rape count and 5 to 10 years on the assault count, the latter two terms to be served consecutively after the first two terms. Judgment affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.